IN THE COURT OF APPEALS OF IOWA

                                     No. 22-1374
                               Filed November 2, 2022


IN THE INTEREST OF N.C.,
Minor Child,

C.M., Mother,
      Appellant.
________________________________________________________________

       Appeal    from   the    Iowa   District   Court   for   Woodbury   County,

Mary Jane Sokolovske, Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.



       Teresa A. O’Brien, Sioux City, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Joseph W. Kertels of the Juvenile Law Center, Sioux City, attorney and

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Ahlers and Chicchelly, JJ.
                                         2


AHLERS, Judge.

       The juvenile court terminated a mother’s parental rights to one of her

children1 pursuant to Iowa Code section 232.116(1)(g), (h), and (l) (2022).2 The

mother appeals.

       We review termination-of-parental-rights proceedings de novo. In re Z.K.,

973 N.W.2d 27, 32 (Iowa 2022). The mother raises only one reviewable claim on

appeal—that the State failed to prove the statutory ground for termination under

section 232.116(1)(g).3 She does not challenge the grounds for termination under

section 232.116(1)(h) or (l).

       We need not address the mother’s challenge to termination under

section 232.116(1)(g). When, as here, a parent’s rights are terminated under

multiple statutory grounds, we may affirm on any ground supported by the record.

See In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). As the mother fails to challenge

termination under section 232.116(1)(h) or (l), she waives any claim of error on

those grounds. See In re R.S., No. 22-0196, 2022 WL 4362192, at *1 (Iowa Ct.

App. Sep. 21, 2022) (holding failure to challenge one of the grounds for termination

permits us to affirm on that ground without analyzing other grounds challenged).



1 The mother also has two adult children, two more minor children who are not in
her care (her parental rights were previously terminated to one of these children),
and a newborn who is the subject of a separate child-in-need-of-assistance
proceeding.
2 The State did not seek termination of the parental rights of the child’s father.
3 The mother also makes conclusory statements claiming the Iowa Department of

Health and Human Services exceeded its authority. However, she does not
develop these statements into an argument for our review. As a result, we deem
any such issues waived. See In re C.M., No. 19-2056, 2020 WL 1550685, at *3
(Iowa Ct. App. Apr. 1, 2020) (recognizing failure to cite authority or develop bare
assertions may amount to waiver of an issue).
                                        3


Accordingly, we affirm the juvenile court’s ruling that termination is appropriate

under section 232.116(1)(h) and (l).

      AFFIRMED.